DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/598,827 filed 14 December 2017.

Examiner’s Note
Applicant's amendments and arguments filed 2 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 2 September 2021, it is noted that no claims have been amended. No new matter or claims have been added.

Election/Restrictions
The Applicant has previously elected polyethylene glycol (suspending agent), polysorbate 20 (wetting agent), polystyrene (polymeric bead), sodium dihydrogen phosphate (buffer), sodium hydroxide (pH modifier).

Status of the Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (WO 2016/157061) in view of Texter et al. (US 5,994,041).
	The Applicant claims, in claim 1, a process for preparing micronized paliperidone ester (particle size distribution from about 1-30 m) comprising wet milling an aqueous suspension of solid paliperidone ester, suspending agent, wetting agent, and a plurality of polystyrene beads (average diameter from about 0.5-1.0 mm). In claim 2, the solid paliperidone ester has a particle size from about 10-200 m. Claims 3-4 narrow the species of suspending and wetting agents. In claim 5, the polystyrene beads consist of polystyrene beads crosslinked with divinylbenzene. Claim 6 narrows the amounts of each agent. In claims 7-8 and 15 the composition further comprises a buffer (0.5-3%) and in claims 9-10 and 16 further comprises a pH modifier (0.5-3%). Claim 11 narrows the species of paliperidone ester. In claim 12, the suspension comprises paliperidone palmitate (6-35%), polyethylene glycol 4000 (5-20%), and polysorbate 20 (1-3%). In claim 13, the crosslinked polystyrene is present from about 40-85% and in claim 14, the 
	Kumar teaches a process for wet milling paliperidone palmitate (about 40-300 m) comprising mixing the solid ester in a sterile vehicle, wet milling in the presence of first milling beads (about 1.5 mm), and subjecting the suspension to second milling beads (about 0.3 mm) to obtain micronized particles of less than 3 m (pg 3, ¶1). Kumar is not specific as to the choice of vehicle, however does teach using water in the injection (pg 12, ¶4). The first milling bead can range from 0.5-2.5 mm and can be selected from the group comprising yttrium-stabilized zirconium oxide, ceramic material, and porcelain (pg 4, ¶1-3). In one example, the process composition comprises paliperidone palmitate (15.07%), polysorbate 20 (1.16%), citric acid (0.48%), disodium hydrogen phosphate (0.48%), polyethylene glycol 4000 (2.9%), sodium dihydrogen phosphate (0.24%), sodium hydroxide (0.27), and water wherein the milling beads are yttrium stabilized zirconium beads (pg 17, Example 1; pg 18, ¶1). The entire process is done aseptically to produce micronized paliperidone ester with a D90 of 2 m from an original size of 40 m (pg 18, ¶1; pg 20, Table 7). The first round of milling beads is 1.5 mm and the second is 0.3 mm (pg 20, Table 7). The end result is a micronized suspension filled into syringes, thus implying an injectable dosage form (id). Regarding polyethylene glycol 4000, said agent can be used in amounts ranging from 0.5-5.0% (pg 12, ¶5). The entire process can be carried out in single equipment (pg 3, ¶1). The entire process can be carried out in single equipment and is taught as being so in Comp. Ex. m, Comp. Ex. A which uses the same excipients but only one round of milling beads achieved a particle size of 8 m (pg 20, Table 7) thus indicating that the end particle size is directly related to the size and frequency of using milling beads. Broadly, Kumar teaches that the solid paliperidone palmitate can be reduced to sizes in the range of about 10-39 m after the first round of milling beads (pg 11, ¶ 2).
	Kumar does not anticipate the concentrations of instant claim 12. Kumar does not teach the polymeric beads consist of polystyrene beads crosslinked with divinylbenzene.
	Texter teaches that in conventional wet milling processes, using ceramic or glass milling media results in leaching of metal hydroxides thus destabilizing dispersions (col 4, lns 16-20). As an alternative to ceramic media/beads, polystyrene beads crosslinked with divinylbenzene can be used (col 16, lns 34-41).
It would have been prima facie obvious to follow the process of Kumar and adjust the levels of polyethylene glycol 4000 to 5% and the diameter of the beads to within 0.5-2.5 mm based on the teachings of Kumar. Moreover, it would have been obvious to replace the ceramic beads, which are a suitable milling bead taught by Kumar, for polystyrene crosslinked with divinylbenzene, since the ceramic media is said to have the negative result of metal hydroxide leaching. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Regarding claim 17, Kumar teaches broadly that after the first milling beads, the resulting paliperidone particle size is from about 10-39 m. Comp. Ex. A further provides a process wherein prime facie obvious to the person of ordinary skill in the art to adjust the size, amount, and processing time of the polymeric beads to achieve a micronized paliperidone ester with a D90 particle size from about 15-20 m, which falls within the range of 10-39 m taught in Kumar. That being said and in lieu of objective evidence of unexpected results, the amount of polymeric beads used can be viewed as a variable which achieves a desired particle size distribution. The optimum or workable range of polymeric beads can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). Similarly, the particle size distribution (D90, D50, and D10) can be viewed as a variable which achieves a desired paliperidone ester size for delivery into a patient. The optimum or workable range of particle size distribution can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of aqueous solution nonobvious. As such, claims 1-20 are rejected as being obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 2 September 2021 have been fully considered but they are not persuasive. The Applicant argues, on pages 6-7 of their remarks, that although Texter teaches that "Conventional wet milling processes using ceramic or glass milling media result in leaching of metal hydroxides” that the passage goes on to 
In response, Texter clearly identifies that ceramic or glass milling media cause unwanted problems and later teach that polystyrene beads crosslinked with divinylbenzene can be used in place of said media. Texter does not teach that ceramic and glass do not work as milling media and actually identifies these media as preferred, but does note that there are drawbacks that do not appear to be associated with polymeric beads. Texter does not teach that the polystyrene beads result in the same undesirable properties of the ceramic and glass beads. Regarding the teaching that conventional buffers are also problematic, as a first matter, Texter does not further define what is meant by “conventional buffers.” Nor does Texter provide further evidence or details to support this assertion. Without further data, it would have been obvious to replace ceramic or glass milling media with polystyrene beads crosslinked with divinylbenzene just as it would have been obvious to use the buffer system of Texter in place of any other wet milling buffer system. That being said, it would have also been obvious to maintain the buffer system as taught in Kumar but replace the media with polystyrene beads crosslinked with divinylbenzene. In addition to the benefit of avoiding possible stability issues, it can also be argued that it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). In other words, the skilled artisan is not bound or required to replace both the media and the buffer system to achieve a similar or better wet milling process as that taught by Kumar. Replacing only the media is suggested as overcoming at least part of the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613